DETAILED ACTION
The action is responsive to the following communications: the Application filed February 11, 2020.
Claims 1-20 are pending. Claims 1, 8 and 14 are independent.

Drawings
The drawings are objected to because:
Figures 1-4 should be designated by a legend such as -- Prior Art – because only that which is old is illustrated. See MPEP 602.02(g).
Applicant did not present Figures 1-4 for the first time with the filing of this application. These figures represent prior art.
Applicant is reminded of helpful scenario 7, described in MPEP 2004, and encouraged to carefully review instant application’s Specification and Figures to make sure care is taken to see that prior art or other information cited in the Specification and Figures or in an information disclosure statement is properly described and that the information is not incorrectly or incompletely characterized. MPEP 2004, Scenario 7; see also MPEP 2010.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobson et al. (US 2013/0073598).
Regarding independent claims 1 and 14, Jacobson et al. disclose a method of generating a random bit stream using a plurality of memory cells, comprising: 
adjusting a program strength of a program pulse (e.g., para. 0055: … adjusting the amplitude of the programming pulses …) according to a configurable ratio of a first bit value (… first MR …, along with FIG. 5: MR cell) and a second bit value (… second MR …) to generate an adjusted program pulse, wherein the configurable ratio of the first bit value and the second bit value varies according to the program strength of the program pulse (see FIG. 14: 1412-1416, along with e.g., para. 0055); 
applying the adjusted program pulse to the plurality of memory cells (see e.g., para. 0059: … the first random values  … may be used directly as the second random values …); and 
generating the random bit stream with the configurable ratio of the first bit value and the second bit value according to data stored in the plurality of memory cells after applying the adjusted program pulse (FIG. 14: 1418, along with memory structure, FIG. 5).
Regarding claim 2, which depends from claim 1, Jacobson et al. disclose wherein adjusting the program strength of the program pulse according to the configurable ratio of the first bit value and the second bit value to generate the adjusted program pulse comprises: adjusting at least one of a pulse width and an amplitude of the program pulse according to the configurable ratio of the first bit value and the second bit value to generate the adjusted program pulse (see e.g., para. 0060: … adjust the amplitude and/or width of programming pulse …).
Regarding claim 3, which depends from claim 2, Jacobson et al. disclose wherein the configurable ratio is a ratio of the first logic value in the random bit stream and a second percentage of the second logic value in the random bit stream (see e.g., para. 0088: … MR element … also bring the percentage of each state “0” or “1” …).
Regarding claim 5, which depends from claim 1, Jacobson et al. disclose wherein the plurality of memory cells are non-volatile memory cells (FIG. 5: MR Cell), and the random bit stream with the configurable ratio of the first bit value and the second bit value is generated according to the data stored in the plurality of memory cells without use of an additional random number generating circuit (see FIG. 5 and accompanying disclosure, i.e., no additional random number generating circuit except FIG. 5 circuitry).
Regarding claims 6-7, which depends from claim 5, Jacobson et al. disclose wherein the plurality of memory cells are arranged in a plurality of memory columns, the adjusted program pulse comprises a plurality of column program pulses corresponding to the plurality of memory columns, and applying the adjusted program pulse to the plurality of memory cells comprises: applying each of the column program pulses to a corresponding one of the memory columns; and wherein each bit of the random bit stream is generated according to data stored in memory cells in one of the plurality of memory columns (FIG. 5 and accompanying disclosure, e.g., para. 0051: … M rows and N columns of MR design …).
Regarding claim 15, which depends from claim 14, Jacobson et al. disclose further comprising: a read/write circuit (see FIG. 5: PROG and Sensing), coupled to the memory array and the memory controller, configured to apply the adjusted program pulse to the plurality of memory cells to the plurality of memory cells (FIG. 5 and accompanying disclosure).
Regarding claim 16, which depends from claim 14, Jacobson et al. disclose wherein the memory controller is configured to adjust at least one of a pulse width and an amplitude of the program pulse to generate the adjusted program pulse (e.g., para. 0041: … pulse generator …).
Regarding claim 17, which depends from claim 14, Jacobson et al. disclose wherein the plurality of memory cells are non-volatile memory cells (FIG. 5: MR Cell) that are arranged in a plurality of memory columns (see FIG. 5), the adjusted program pulse comprises a plurality of column program pulses corresponding to the plurality of memory columns, the memory controller is further configured to apply each of the column program pulses to a corresponding one of the memory columns, and each bit of the random bit stream is generated according to data stored in memory cells in one of the plurality of memory columns (e.g., para. 0051: … M rows and N columns of MR design …).
Regarding claim 18, which depends from claim 14, Jacobson et al. disclose wherein the plurality of memory cells are static random access memory cells (FIG. 5: MR Cell) that are arranged in a plurality of memory columns, the adjusted bias voltage pair comprises a plurality of column bias voltage pairs corresponding to the plurality of memory columns, the memory controller is further configured to bias each of the column bias voltage pairs to a corresponding one of the memory columns, and each bit of the random bit stream is generated according to data stored in memory cells in one of the plurality of memory columns (e.g., para. 0051: … M rows and N columns of MR design …).
Regarding claims 19-20, which depends from claim 14, Jacobson et al. disclose wherein the configurable ratio is a ratio of the first logic value in the random bit stream and a second percentage of the second logic value in the random bit stream; and wherein the random bit stream with the configurable ratio of the first bit value and the second bit value is generated according to the data stored in the plurality of memory cells without use of an additional random number generating circuit (see e.g., para. 0088: … MR element … also bring the percentage of each state “0” or “1” …).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 11-13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Jacobson et al. (US 2013/0073598) in view of Yamamoto et al. (EP 1367715).
Regarding independent claim 8, Jacobson et al. teach a method of generating a random bit stream using a plurality of memory cells, each of the plurality of memory cells comprises a first latch and a second latch, the method comprising: adjusting a bias voltage pair including a first bias voltage and a second bias voltage according to a configurable ratio of a first value and a second bit value to generate an adjusted bias voltage pair, wherein the configurable ratio of the first bit value and the second bit value varies according to a voltage difference between the first bias voltage and the second bias voltage of the bias voltage pair; and generating the random bit stream with the configurable ratio of the first bit value and the second bit value according to data stored in the plurality of memory cells after being biased by the adjusted bias voltage pair (for the same reason as applied to independent claims 1 and 14 above).
Jacobson et al. do not explicitly disclose biasing the adjusted bias voltage pair to the first latches and the second latches of the plurality of memory cells during a power-up period of the plurality of memory cells.
Yamamoto et al. teach the deficiencies e.g., para. 0115: … a random number output line for comparison data … when power is turned on …
Jacobson and Yamamoto are analogous art because they both are directed to random number generating device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jacobson with the specified features of Yamamoto because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Yamamoto et al. to the teaching of Jacobson et al. such that generating a number bit, as taught by Jacobson et al., utilizes power-on period, as taught by Yamamoto et al., for the purpose of making power-on efficient and can make minimum transition time form power-on (see Yamamoto, para. 0115).
Regarding claim 9, Jacobson et al. and Yamamoto et al., as combined, teach the limitations of claim 8.
Jacobson et al. further teach wherein the configurable ratio is a ratio of the first logic value in the random bit stream and a second percentage the second logic value in the random bit stream (see e.g., para. 0088: … MR element … also bring the percentage of each state “0” or “1” …).
Regarding claim 11, Jacobson et al. and Yamamoto et al., as combined, teach the limitations of claim 8.
Jacobson et al. further teach wherein the plurality of memory cells are static random access memory cells (FIG. 5: MR Cell), and the random bit stream with the configurable ratio of the first bit value and the second bit value is generated according to data stored in the plurality of memory cells without use of an additional random number generating circuit (see FIG. 5 and accompanying disclosure, i.e., no additional random number generating circuit except FIG. 5 circuitry).
Regarding claims 12-13, Jacobson et al. and Yamamoto et al., as combined, teach the limitations of claim 11.
Jacobson et al. further teach wherein the plurality of memory cells are arranged in a plurality of memory columns, the adjusted bias voltage pair comprises a plurality of column bias voltage pairs corresponding to the plurality of memory columns, and biasing the adjusted bias voltage pair to the first latches and the second latches of the plurality of memory cells comprises: biasing each of the column bias voltage pairs to the first latch and the second latch of a corresponding one of the memory columns; and wherein each bit of the random bit stream is generated according to data stored in memory cells in one of the plurality of memory columns (FIG. 5 and accompanying disclosure, e.g., para. 0051: … M rows and N columns of MR design …).

Allowable Subject Matter
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825